Exhibit 10.6

EXECUTION VERION

SHAREHOLDER APPROVAL RIGHTS AGREEMENT

dated October 2, 2013

between

PATTERN ENERGY GROUP INC.

and

PATTERN ENERGY GROUP LP



--------------------------------------------------------------------------------

This Shareholder Approval Rights Agreement, dated October 2, 2013 (this
“Agreement”), is made by and between Pattern Energy Group Inc. (the “Company”)
and Pattern Energy Group LP (the “Shareholder”).

RECITALS

A. The Company has undertaken an initial public offering (the “Initial Public
Offering”) of its Class A common shares pursuant to a prospectus filed with U.S.
and Canadian securities regulatory authorities.

B. The Shareholder indirectly owns shares in the Company through its subsidiary
Pattern Renewables LP.

C. The Company and the Shareholder will each benefit from the corporate
arrangements entered into in connection with the Initial Public Offering.

D. The Company and the Shareholder have entered into this Agreement in order to
grant the Shareholder certain approval rights with respect to certain corporate
action to be taken by the Company following completion of the Initial Public
Offering (the “Closing”).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. The following capitalized terms used in this
Agreement shall have the meanings set forth below:

“Applicable Law” means any applicable constitutional provision, statute, act,
code, law, regulation, rule, ordinance, Order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter, of a Governmental Authority having valid jurisdiction.

“Board” means the board of directors of the Company from time to time.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Toronto, Ontario or New York, NY are authorized or required
by Applicable Law to close. Any event the scheduled occurrence of which would
fall on a day that is not a Business Day shall be deferred until the next
succeeding Business Day.

“Class A Shares” means the shares of the Company’s Class A common stock, par
value $0.01 per share.

“Class B Shares” means the shares of the Company’s Class B common stock, par
value $0.01 per share.

 

1



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in the Recitals.

“Closing Date” means the date on which the Closing takes place.

“Common Shares” means collectively, the Class A Shares and the Class B Shares,
or such other shares or other securities into which such shares of common stock
are converted, exchanged, reclassified or otherwise changed from time to time.

“Existing Indebtedness” means the indebtedness, debt securities, guarantees, and
indemnities of the Company and its Subsidiaries, on a consolidated basis,
existing on the Closing Date.

“Governmental Authority” means:

 

  (i) any government, whether national, federal, provincial, state, territorial,
municipal or local (whether administrative, legislative, executive or
otherwise);

 

  (ii) any agency, authority, ministry, department, regulatory body, court,
central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;

 

  (iii) any court, commission, individual, arbitrator, arbitration panel or
other body having adjudicative, regulatory, judicial, quasi-judicial,
administrative or similar functions; and

 

  (iv) any other body or entity created under the authority of or otherwise
subject to the jurisdiction of any of the foregoing, including any stock or
other securities exchange or professional association.

“NASDAQ” means the NASDAQ Global Market.

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

“outstanding Common Shares” means, at any time, the number of Common Shares
issued and outstanding at the relevant time as reflected on the share register
of the Company.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, limited liability company, unlimited liability
company, trust, unincorporated organization, Governmental Authority or other
entity.

“Share Incentive Plan” means any plan of the Company in effect from time to time
pursuant to which Common Shares may be issued, or options or other securities
convertible or exercisable into or exchangeable for Common Shares may be
granted, to directors, officers and/or employees of, and/or consultants to, the
Company and/or its Subsidiaries;

 

-2-



--------------------------------------------------------------------------------

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, unlimited liability company, joint
venture or partnership of which such Person (a) beneficially owns, either
directly or indirectly, more than fifty percent (50%) of (i) the total combined
voting power of all classes of voting securities of such entity, (ii) the total
combined equity interests, or (iii) the capital or profit interests, in the case
of a partnership; or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body;

“Trading Day” means a day on which the Class A Shares:

(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market at the close of business; and

(ii) have traded at least once on the NASDAQ or the national or regional
securities exchange or association or over-the-counter market that is the
primary market for the trading of the Class A Shares.

SECTION 1.02 Beneficial Ownership. Solely for purposes of this Agreement, the
Shareholder shall be deemed to beneficially own Common Shares which are
beneficially owned by the Shareholder’s direct or indirect Subsidiaries, other
than the Company and its direct or indirect Subsidiaries.

ARTICLE II

CORPORATE GOVERNANCE

SECTION 2.01 The Shareholder Approval Rights. For so long as the Shareholder
beneficially owns (directly or indirectly) not less than thirty-three and
one-third percent (33 1/3%) of the then outstanding Common Shares, the Company
shall not (either directly or indirectly through a Subsidiary) take any of the
following actions without the prior written consent of the Shareholder (such
consent not to be unreasonably conditioned, withheld or delayed):

a. consolidate or merge into or with another Person, including pursuant to any
amalgamation, recapitalization or reorganization, other than a consolidation,
merger or other similar business combination of any Subsidiary of the Company
into or with the Company or into or with another Subsidiary of the Company;

b. acquire any shares or similar equity interests, instruments convertible into
or exchangeable for shares or similar equity interests, assets, business or
operations in a single transaction or a series of related transactions from any
Person (other than the Shareholder or from or between any Subsidiary of the
Company) for an aggregate purchase price of more than ten percent (10%) of the
Company’s market capitalization (assuming all of the Class B Shares then
outstanding have been converted into Class A Shares on a one-for-one basis)
determined based on the daily volume weighted average price of the Class A
Shares on the NASDAQ (or the then primary securities exchange or association or
over-the-counter market on which the Class A Shares are listed for trading) over
the immediately preceding 20 consecutive Trading Days prior to the date on which
the Board approved such acquisition;

 

-3-



--------------------------------------------------------------------------------

c. adopt any plan or proposal for a complete or partial liquidation, dissolution
or winding up of the Company or any of its Subsidiaries or any reorganization or
recapitalization of the Company or any of its Subsidiaries or commence any case,
proceeding or action seeking relief under any existing or future laws relating
to bankruptcy, insolvency, conservatorship or relief of debtors, other than a
voluntary liquidation, dissolution or winding-up of a Subsidiary into another
Subsidiary of the Company;

d. sell, transfer, lease, pledge or otherwise dispose of any of its or any of
its Subsidiaries’ assets, business or operations in a single transaction or a
series of related transactions to any Person for an aggregate value of more than
ten percent (10%) of the Company’s market capitalization (assuming all of the
Class B Shares then outstanding have been converted into Class A Shares on a
one-for-one basis) determined based on the daily volume weighted average price
of the Class A Shares on the NASDAQ (or the then primary securities exchange or
association or over-the-counter market on which the Class A Shares are listed
for trading) over the immediately preceding 20 consecutive Trading Days prior to
the date on which the Board approved such sale, transfer, lease, pledge or other
disposition, provided that this Section 2.01(d) shall not apply to (i) a sale,
transfer, lease, pledge or other disposition to the Shareholder, to a Subsidiary
or to the Company or another Subsidiary (in the case of a Subsidiary),
(ii) grants of security interests in or mortgages on liens in favor of a bona
fide third party lender to the Company or any of its Subsidiaries or
(iii) transfers, assignments, sales or other dispositions as part of a tax
equity financing transaction such as sale-leaseback transactions or partnership
flip transactions;

e. change the number of directors comprising the Board, except changes required
by applicable securities laws and listing agency rules;

f. issue new debt securities or incur or enter into debt or guarantees in an
aggregate amount of more than ten percent (10%) of the Company’s market
capitalization (assuming all of the Class B Shares then outstanding have been
converted into Class A Shares on a one-for-one basis) determined based on the
daily volume weighted average price of the Class A Shares on the NASDAQ (or the
then primary securities exchange or association or over-the-counter market on
which the Class A Shares are listed for trading) over the immediately preceding
20 consecutive Trading Days prior to the date on which the Board approved such
issuance, excluding, for the avoidance of doubt, issuances to, from or between
the Company or any of its Subsidiaries, Existing Indebtedness on the date
hereof, debt approved in accordance with this Agreement or drawings under any
Existing Indebtedness or credit facility approved in accordance with this
Agreement or any guarantees in respect of any of the foregoing; or

g. issue equity securities of the Company, a Subsidiary of the Company or
securities convertible into or exercisable or exchangeable for equity securities
of the Company or a Subsidiary of the Company with preferential rights to the
Class A Common Shares, other than pursuant to a Share Incentive Plan that has
been approved by the Board or between or among the Company and its Subsidiaries.

 

-4-



--------------------------------------------------------------------------------

ARTICLE III

TERMINATION

SECTION 3.01 Termination. The term of this Agreement shall commence on the date
hereof and expire on the first date on which the Shareholder beneficially owns
(directly or indirectly) less than thirty-three and one-third percent (33 1/3%)
of the then outstanding Common Shares.

ARTICLE IV

GENERAL PROVISIONS

SECTION 4.01 Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of Delaware, excluding
any conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the law of another jurisdiction irrespective
of the choice of laws principles.

SECTION 4.02 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 4.02):

if to Pattern Energy Group Inc.:

Pattern Energy Group Inc.

Pier 1, Bay 3

San Fransisco, California, 94111

Attention: General Counsel

Phone: (415) 283-4000

Fax: (415) 326-7900

if to Pattern Energy Group LP:

Pattern Energy Group LP

Pier 1, Bay 3

San Fransisco, California, 94111

Attention: Director of Legal Services

Phone: (415) 283-4000

Fax: (415) 326-7900

with a copy to:

 

-5-



--------------------------------------------------------------------------------

Riverstone Holdings LLC

712 Fifth Avenue #51

New York, NY 10019

Attention:

Phone:

Fax:

SECTION 4.03 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Applicable Law all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties to this
Agreement shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

SECTION 4.04 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
parties hereto with respect to the subject matter of this Agreement.

SECTION 4.05 Assignment; No Third-Party_ Beneficiaries.

(a) The Shareholder may assign this Agreement, in whole but not in part, to any
Person to whom Common Shares are transferred by the Shareholder and who agrees
to become party hereto and to be bound by this Agreement, provided, however, for
greater certainty, that the approval rights in Section 2.01 shall remain in
effect and inure only for the benefit of one successor shareholder that
individually meets the ownership thresholds set forth in Section 2.01. The
Company may assign this Agreement to any successor that agrees to become party
hereto and to be bound by this Agreement. Except as aforesaid, this Agreement
shall not be assigned by any party hereto without the prior written consent of
the other party.

(b) This Agreement is for the sole benefit of the parties to this Agreement and
their permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

SECTION 4.06 Amendment; Waiver. No provision of this Agreement may be amended or
modified except by a written instrument signed by all the parties hereto. No
waiver by any party of any provision hereof shall be effective unless explicitly
set forth in writing and executed by the party so waiving. The waiver by either
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other subsequent breach.

SECTION 4.07 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held

 

-6-



--------------------------------------------------------------------------------

to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires, (b) references to the terms
Article, Section, paragraph, and Schedule are references to the Articles,
Sections, paragraphs, and Schedules to this Agreement unless otherwise
specified, (c) the word “including” and words of similar import shall mean
“including, without limitation,” (d) provisions shall apply, when appropriate,
to successive events and transactions, (e) the headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement and (f) this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

SECTION 4.08 Currency. All references in this Agreement to “dollars” or “$” are
expressed in United States currency, unless otherwise specifically indicated.

SECTION 4.09 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

PATTERN ENERGY GROUP INC. By:   /s/ Dyann S. Blaine   Name:   Dyann S. Blaine  
Title:   Vice President and Secretary

 

PATTERN ENERGY GROUP LP By:   /s/ Dyann S. Blaine   Name:   Dyann S. Blaine  
Title:   Vice President

 

-8-